442 F.2d 1341
UNITED STATES of America, Plaintiff-Appellee,v.Lee W. TAYLOR, Defendant-Appellant.
No. 20447.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1971.

Kyle T. Hubbard, Alex F. Talbott, Lacey T. Smith, Louisville, Ky., for appellant, on the brief.
John L. Smith, U.S. Atty., Louisville, Ky., for appellee, on the brief.
Before CELEBREZZE, McCREE, and MILLER, Circuit Judges.

ORDER

1
Appellant was convicted in the District Court for the Western District of Kentucky of embezzling funds of the Rough River Area Council, a Community Action Program funded by the Office of Economic Opportunity, of which appellant was director from April, 1966, until October, 1968.  He was sentenced to serve a total of five years imprisonment and to pay a total fine of $20,000.00.  On appeal, appellant contends that the District Court erred in denying a motion for a new trial on the ground of incompetent assistance of counsel at trial, and that the District Court erred in denying a motion by present counsel for a thirty day delay in ruling on the motion for a new trial.


2
Upon consideration of the briefs and record in this case, we find that the appellant's contentions are without merit.


3
Accordingly, it is ordered that the judgment of conviction should be and the same is hereby affirmed.


4
Affirmed.


5
Motion to require payment of fine or to post bond denied, 6 Cir., 443 F.2d 31.